DETAILED ACTION


Election/Restrictions


Applicant’s election of Group II, claims 1-7 in the reply filed on 05/24/2022 is
acknowledged. Applicant has indicated that the election is “with traverse”. However, because
Applicant did not distinctly and specifically point out the supposed errors in the restriction
requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The non-elected claims 8-11 have been withdrawn from further consideration on the merits.
In reply to the instant Ex Parte Quayle Office action Applicant is required to cancel the non-elected claims 8-11 in order to place the application in condition for allowance.

Claim Objections

Claims 1-3 and 7, are objected to because of the following informalities: lack of antecedent basis for the: “first (second) antenna”  (claim 1, l. 3, claim 2, l. 1), for the “exhaust” (claim 1, l. 5), for the “other side” (claim 3, l. 4), for the “first (second) metallic members” (claim 7, l. 1-2), etc.  Appropriate correction is required. 
Applicant’s cooperation is hereby requested in correcting of any remaining problems of which Applicant may become aware in the claims.

Allowable Subject Matter

Claims 1-7 would be allowed, subject to obviations of the objections as explained above. 
The following is an examiner’s statement of reasons for allowance: 
The allowability resides in the overall structure, functionality and method as recited in the independent claim 1.
US 2014/0111926 to Reid et al. (cited in IDS) discloses a method for communicating wireless signals at a portable information handling system (portable computing device 100; Fig. 1; [0059], “Radio card 1602 can process radio signals received and/or transmitted from/to antenna via antenna cables 1606”), the method comprising: coupling first and second antenna (antennas (not shown) connected to antenna cables 1606; Fig. 16A shows three cables 1606, so at least three antennas can be assumed) along one side of the portable information handling system housing (bottom case 104; Fig. 16A & 16B show the antenna cables 1606 adjacent the HDMI receptacle 1608; Fig. 5-7 show openings 406 for receptacles 418, which can include HMDI receptacles, for accepting external devices and connectors as described in [0046]-[0047]; these receptacles are installed along both sides of the bottom case as shown in Fig. 1 & 2); coupling a cooling fan (fan 1302; Fig. 12, 13A & 13B show the fan 1302 within cutout of PCB 1200; [0054]-[0055]) to exhaust at the one side of the portable information handling system housing (104) between the first and second antenna (connected to and including antenna cable 1606; Fig. 3 shows three vents 308, 310 on both sides of the bottom case 104; as the antennas (not shown) and antenna cables 106 together can be considered part of the antenna assembly and are placed generally along the sides, rather than just the front or rear of the bottom case 104, the cooling fan exhaust vents 308, 310 could generally be considered to be on a same side of the bottom case 104 as the antennas; further, their exhaust through vents 308, 31 O can be considered to pass between at least two of the antennas and/or the antenna cables 1606 that are considered part of the antennas); communicating wireless signals from the first and second antenna (connected to and including antenna cable 1606; Fig. 16A; [0059], “MLB 1600 has mounted thereon radio card 1602 having connectors 1604 and antenna cables 1606. Antenna cables 1606 are, in turn, connected to an antenna (not shown). Radio card 1602 can process radio signals received and/or transmitted from/to antenna via antenna cables 1606”).
Reid et al. fails to explicitly disclose isolating wireless signal interference between the first and second antenna with a grounded metallic material of the cooling fan disposed between the first and second antenna. While Reid et al. does include ground devices between the receptacles ([0046]-[10047]), and a shield 1610 disposed between the antenna cables 1606, the grounded metallic material does not come from the cooling fan being disposed between a first and second antenna.
The additional documents made of record and not relied upon are considered pertinent to
Applicant's disclosure, because of the teachings of various information handling systems with
radio antennas and / or cooling arrangements.
	None of the prior art documents of record, taken alone or in combination, are believed to render the present invention unpatentable as claimed.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

This application is in condition for allowance except for the formal matters as explained above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835